PER CURIAM.
Appellant brought this action to recover for freight services. The action was tried before the court. At the close of appellant’s case, appellee moved to dismiss the appellant’s complaint and the trial court granted the motion. Appellant appeals from the judgment dismissing the complaint. We affirm.
The court properly granted the dismissal “on the ground that upon the facts and the law the plaintiff has shown no right to relief.” SDCL 15-6-41(b). . Appellant’s complaint alleged that “at the specific request of [appellee], [appellant] had shipped [appellee’s] goods . . . .” The court found that appellee did not request shipment. The evidence showed that a third party had signed the original weigh bills or air bills requesting shipping services. The findings of fact upon which the court concluded that the complaint should be dismissed are not clearly erroneous and will not be set aside. SDCL 15-6-52(a).
The judgment of dismissal is affirmed.